DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on December 22, 2021 and December 27, 2021 have been entered.

Claim Objections
The claims are objected to because of the following informalities:
in claim 19, line 3, “instructions to amplify” on line 3 should be “instructions that cause the one or more processors to amplify” (see claim 15, lines 2-3); and 
in claim 20, line 4, “instructions to:” should be “instructions that cause the one or more processors to:” (see claim 15, lines 2-3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, at the time the application was filed, does not describe the data as comprising “one or more [n, k, m] convolutional codes” (see claim 3, lines 3-4; claim 10, lines 2-3 and claim 17, lines 2-3). The specification describes encoding the data with a [n, k, m] convolutional encoder to generate a codeword or convolutional error code (see paragraphs [19] and [30]) but does not describe the data itself as comprising n, k, m] convolutional codes” on lines 3-4 and amending “comprises transforming the convolution codes into the spreading codes” on lines 4-5 to “comprises encoding the data with a [n, k, m] convolutional encoder to generate convolution codes and transforming the convolution codes into the spreading codes” in order to comply with the written description requirement. The Examiner suggests similar amendments to claims 10 and 17 to overcome the rejection.

Claims 3, 10, 12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the convolution codes” in line 5. There is insufficient antecedent basis for this limitation in the claim. Claim 3, line 4 recites “convolutional codes,” not “convolution codes.”
With regard to claim 10, it does not make sense for “encoding the data” (see line 3) to comprise “instructions to transform” (see line 4) since “encoding” is a verb and instructions is a noun. The Examiner suggests changing “wherein encoding the data” on line 3 should be “wherein instructions to encode the data”.
Claim 10 recites the limitation “the convolution codes” in line 4. There is insufficient antecedent basis for this limitation in the claim. Claim 10, line 3 recites “convolutional codes,” not “convolution codes.” 
Claim 12 recites the limitation “the instructions to amplify the transmit signal…” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim since claim 8 does not recite any instructions to amplify the transmit signal. It appears that “the instructions” on line 2 should be “an instruction.”
Claim 16 recites the limitation “the instructions to encode” in lines 2 and 3. There is insufficient antecedent basis for this limitation since claim 15 does not recite “instructions to encode.” Instead, claim 15 recites instructions that cause the one or more processors to encode data. The Examiner suggests “instructions to encode” on lines 2 and 3, respectively, to “instructions that cause the one or more processors to encode.”
With regard to claim 17, it does not make sense for “encoding the data” (see line 3) to comprise “instructions to transform” (see line 4) since “encoding” is a verb and instructions is a noun.
Claim 18 recites the limitation “the instructions to map the spreading codes” in lines 2 and 3. There is insufficient antecedent basis for this limitation since claim 15 does not recite “instructions to map the spreading codes.” Instead, claim 15 recites instructions that cause the one or more processors to map the spreading codes. The Examiner suggests changing “the instructions to map” on lines 2 and 3, respectively, to “instructions that cause the one or more processors to map.”
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in the Office Action of April 7, 2021.

Claims 1-3, 7-10, 14-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2010/0040114 A1 originally cited in the Office Action of April 7, 2021) in view of Tsai et al. (US Patent No. 7,715,460 B2 originally cited in the Office Action of April 7, 2021), Kubono et al. (US Patent No. 8,699,950 B2), Walley (US Publication No. 2015/0301644 A1 originally cited in the Office Action of April 7, 2021) and Hebiguchi et al. (US Patent No. 8,185,048 B2 originally cited in the Office Action of April 7, 2021).
With regard to claim 1, FIG. 2 of Kim et al. discloses the claimed invention including:
a.	receiving input corresponding to data to be transmitted (e.g. 200 providing the “digital transmission data” corresponding to “data to be transmitted”); 
b.	encoding the data to generate spreading codes (see 201-206 and paragraph [0070]); 

d.	generating a signal based on the frequency carriers (see 208 and 209 and paragraphs [0072]-[0076]); and 
e.	transmitting the transmit signal via an electrode to a physical body (see paragraph [0003]). 
However, Kim et al. discloses mapping the spreading codes to carriers instead of sub-carriers as recited. Furthermore, Kim et al. does not teach selecting an electrode from a plurality of electrodes (wherein the electrode is selected to maximize differential capacitive coupling to a physical body) and transmitting the signal via the selected electrode capacitively coupled to the physical body.
Tsai et al. teaches mapping spread signals to subcarriers. (See 103 in FIG. 1) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the multi-carrier modulator in Kim et al. with the sub-carrier mapping unit for the high spectral efficiency of an OFDM system. (See Tsai et al., column 1, lines 31-33) 
Kubono et al. teaches selecting an electrode from a plurality of electrodes (e.g. column 17, lines 38-52 and column 18, lines 17-40) and transmitting the signal via the selected electrode capacitively coupled to the physical body (see column 16, lines 27-30 and 263 in FIG. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim et al. in view of Tsai et al. with the selection of a plurality of electrodes of Kubono et al. in order to provide stable communication in variable use environments. (See Kubono et capacitively coupling electrodes to a user/human for communicating signals through the body (see column 4, lines 16-17 and column 16, lines 27-30), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of capacitively coupling to the electrode of Kim et al. in view of Tsai to yield predictable results. 
Walley teaches the use of differential signaling for capacitively coupled electrodes (i.e. “differential capacitive coupling”) in a body area network. (See paragraph [0028]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use differential signaling in the method/system disclosed by Kim et al. in view of Tsai et al. and Kubono et al. to yield predictable results. Furthermore, since Hebiguchi et al. teaches that it is desirable for the capacitive coupling between an electrode and a human body to be large (see column 1, lines 28-45), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an electrode that maximizes the differential capacitive coupling to optimize data transmission. 
With regard to claims 8 and 15, Kim et al. discloses the claimed invention including the method stored in a computer-readable storage medium implemented by a software program. (See paragraph [0094]) It is implicit/inherent that one or more processor(s) are necessary to implement a method (i.e. perform the steps) stored on computer-readable storage medium such as the “CD-ROM, RAM, ROM, floppy disk, hard disk” that are indicated in paragraph [0094]. As explained in the rejection of claim 1 in paragraph 21 above, Kim et al. in view of Tsai et al., Kubono et al., Walley and 
With regard to claims 2, 9 and 16, Kim et al. in view of Tsai et al., Kubono et al., Walley and Hebiguchi et al. disclose the claimed invention including encoding the data utilizing a Hadamard matrix wherein the spreading codes comprise Walsh spreading codes. (See Kim et al., “Walsh-Hadamard code” paragraph [0070]) It is known in the art that “Walsh-Hadamard codes” correspond to the rows or columns of a Hadamard matrix thereby reading on the claim limitation.
With regard to claims 3, 10 and 17, Kim et al. in view of Tsai et al., Kubono et al., Walley and Hebiguchi et al. disclose the claimed invention including convolutional codes (see Kim et al., 202 in FIG. 2 and paragraph [0092]) and transforming (via 203-206 in FIG. 2 of Kim et al.) the convolutional codes (i.e. the output of 202) into the spreading codes (i.e. the output of 206 in FIG. 2 of Kim et al.)
With regard to claims 7, 14 and 20, Kim et al. in view of Tsai et al., Kubono et al., Walley and Hebiguchi et al. disclose the claimed invention including receiving a receive signal via a second electrode capacitively coupled to the physical body. (See Kim et al., “an electrode of a receiver attached to another part of the body” in paragraph [0003] and Kubono et al., column 16, lines 27-30). The steps in claims 7, 14 and 20 are performed to recover the transmitted signal generated by the steps/system in claims 1, 8 and 15, respectively, by performing a reverse operation of a corresponding operation in the transmitter. Since Kim et al. in view of Tsai et al., Kubono et al., Walley and Hebiguchi et al. disclose the steps/system in claims 1, 8 and 15, respectively, these references 
For example, FIG. 2 of Kim discloses:
a.	converting a received signal into a discrete data signal (via 221 and 222);
b.	translating the multi-carriers into a second set of Walsh spreading codes (see 223) in the receiver (wherein multi-carrier demodulation 223 in the receiver corresponds to the multi-carrier modulator 207 in the transmitter). Since Kim et al. in view of Tsai et al. teaches mapping to sub-carriers in the transmitter, it is implicit/inherent that the receiver must translate frequency sub-carriers;
c.	 translating the second set of Walsh spreading codes (see 224) (wherein despread bank 224 in the receiver corresponds to spread bank 206 in the transmitter); and
d.	decoding, via a Viterbi decoder, to retrieve data in the receive signal (see 228 and paragraph [0092]) (wherein channel decoder 228 in the receiver corresponds to channel encoder 202 in the transmitter).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Tsai et al., Kubono et al., Walley and Hebiguchi et al. as applied to claim 1 above, and further in view of Shahmohammadi (US Publication No. 2019/0346928 A1 originally cited in the Office Action of April 7, 2021). Kim et al. in view of Tsai et al., Kubono et al., Walley and Hebiguchi et al. disclose the claimed invention except for mapping the spreading codes to frequency bins in a frequency channel range of 100 kilohertz (kHz) to 1.5 megahertz (MHz). Shahmohammadi discloses transmitting .
With regard to claims 21 and 22, Kim et al. in view of Tsai et al., Kubono et al., Walley and Hebiguchi et al. disclose the claimed invention including operating switches to select the electrode. (See Kubono et al., 314 in Fig. 8 and column 20, lines 16-30)

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Tsai et al., Kubono et al., Walley and Hebiguchi et al. as applied to claims 1, 8 and 15, respectively, above, and further in view of Raj et al. (US Publication No. 2017/0244543 A1 originally cited in the Office Action of April 7, 2021). Kim et al. in view of Tsai et al., Kubono et al., Walley and Hebiguchi et al. disclose the claimed information except for amplifying the transmit signal to a voltage of approximately 24 volts. Raj et al. discloses amplifying a transmit signal for to drive an electrode coupled to the skin. (See paragraph [0038]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to amplify the transmit signal in the method/system disclosed by Kim et al. in view of Tsai et al., Kubono et al., Walley and Hebiguchi et al. before transmitting via the electrode in order to ensure that the signal has sufficient power to optimally propagate through the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/BETSY DEPPE/Primary Examiner, Art Unit 2633